—Order, Supreme Court, New York County (Charles Ramos, J.), entered March 3, 1997, which, inter alia, granted defendants’ motion pursuant to CPLR 3211 to dismiss the complaint and denied plaintiff’s cross motion to amend the complaint, unanimously affirmed, with costs.
The IAS Court properly found that the documentary evidence conclusively establishes that plaintiff was not a bona fide tenant of the subject apartment at the time the conversion plan for the building in which the apartment was located was offered for filing. Plaintiff, therefore, neither had nor could have been deprived of the right to purchase the apartment as an insider. We have considered plaintiff’s various and largely factual arguments to the contrary and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe. JJ.